Citation Nr: 1510751	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the severance of service connection for scarring alopecia and chronic intermittent urticaria was proper.

2.  Whether the reduction of the Veteran's service-connected skin condition, characterized as groin rash, to include tinea cruris and atopic dermatitis eczema from 30 percent to 10 percent, effective November 1, 2011, was proper.

3.  Entitlement to a rating in excess of 30 percent prior to November 1, 2011 for a skin condition, characterized as groin rash, to include tinea cruris, chronic eczema, scarring alopecia, and chronic intermittent urticaria.

4.  Entitlement to a rating in excess of 10 percent from November 1, 2011 for a skin condition, characterized as groin rash, to include tinea cruris and atopic dermatitis eczema.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.  He also had a period of verified active duty for training (ACDUTRA) from August 1983 to October 1986.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (Board) from July 2010 and August 2011 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the August 2011 rating decision severed service connection for eczema, scarring alopecia and urticaria.  However, an April 2014 rating decision determined that the Veteran is service-connected for eczema (atopic dermatitis).  Consequently, the issue on appeal regarding severance of service connection has been recharacterized to only include scarring alopecia and uricartia.  

The Veteran was afforded a DRO hearing in November 2011, and Board videoconference hearings in April 2013 and December 2014.  The Acting Veterans Law Judge who presided over the April 2013 hearing is no longer employed by the Board.  At the December 2014 hearing the Veteran stated that he accepted the December 2014 hearing as his hearing before the Board.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in June 2013 for a VA skin examination by a dermatologist.  Unfortunately the VA examination provided in August 2013 was not performed by a dermatologist.  The Board recognizes that the examination results were reviewed by a VA dermatologist in March 2014; however the Board believes that this is insufficient.  The August 2013 examination report is also insufficient in that it does not note the percentage of the Veteran's body area covered by the combined service-connected skin disabilities.  It gives separate percentages for total body area covered by dermatitis (atopic dermatitis) and for infections of the skin (tinea cruris).  Given the manner in which this data is presented in the report, the Board is unable to determine the percentage of total body area covered by all of the Veteran's service-connected skin disabilities.  Consequently, the Veteran's claim must be remanded to obtain an adequate VA medical examination by a dermatologist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the VA examiner who wrote the March 2014 VA addendum report stated that the Veteran's private providers were not dermatologists.  This is incorrect.  The Veteran was seen on several occasions by a dermatologist who is part of the Veteran's primary care physician's clinic.  The record indicates that the Veteran has been receiving continuing care at the private clinic for his skin disabilities.  The most recent treatment record from the Veteran's private clinic is dated June 28, 2011.  The Veteran's updated private treatment records should be obtained and considered.   

The Veteran also receives continuing VA treatment for his service-connected skin disabilities.  The most recent VA treatment records in the Veteran's file is dated August 11, 2011.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran authorization forms to fill out so that his records of treatment at the Alegent Health Clinic may be requested.  Also request that he fill authorization forms so that his records for any other private providers may also be obtained (for any records that have not already been submitted), such as for Dr. Stoller, if the Veteran has received any additional treatment from Dr. Stoller.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

2.  Obtain copies of the Veteran's VA treatment records dated from August 12, 2011 to present and associate them with the claims file.

3.  When the above actions have been accomplished, afford the Veteran for a VA skin examination with a dermatologist to determine the current nature and severity of his service-connected skin disability.  Access to the claims file, Virtual VA, VBMS, and a copy of this remand must be made available to the examiner for review.  Following a review of the claims file and an examination of the Veteran, to include his face, hands, arms, legs, chest, groin, and feet, provide an estimate of the percentage entire body area affected and the percent of exposed area affected by the Veteran's combined service-connected tinea cruris and atopic dermatitis eczema.  

4.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes review of all evidence received since the April 2014 SSOC, including any new evidence submitted by the Veteran while the case is at the AOJ.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

